1 EXHIBIT 99.2 Fourth-Quarter Fiscal 2012 Earnings October 30, 2012 ® Registered trademark, Ashland or its subsidiaries, registered in various countries ™ Trademark, Ashland or its subsidiaries, registered in various countries 2 Forward-Looking Statements This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. In addition, Ashland may from time to time make forward-looking statements in its other filings with the Securities and Exchange Commission (SEC), news releases and other written and oral communications. These forward-looking statements are based on Ashland’s expectations and assumptions, as of the date such statements are made, regarding Ashland’s future operating performance and financial condition, the economy and other future events or circumstances. Ashland’s expectations and assumptions include, without limitation, internal forecasts and analyses of current and future market conditions and trends, management plans and strategies, operating efficiencies and economic conditions (such as prices, supply and demand, cost of raw materials, and the ability to recover raw-material cost increases through price increases), and risks and uncertainties associated with the following: Ashland’s substantial indebtedness (including the possibility that such indebtedness and related restrictive covenants may adversely affect Ashland’s future cash flows, results of operations, financial condition and its ability to repay debt), severe weather, natural disasters, and legal proceedings and claims (including environmental and asbestos matters). Various risks and uncertainties may cause actual results to differ materially from those stated, projected or implied by any forward-looking statements, including, without limitation, risks and uncertainties affecting Ashland that are described in its most recent Form 10-K (including Item 1A Risk Factors) filed with the SEC, which is available on Ashland’s website at http://investor.ashland.com or on the SEC’s website at www.sec.gov. Ashland believes its expectations and assumptions are reasonable, but there can be no assurance that the expectations reflected herein will be achieved. Ashland undertakes no obligation to subsequently update any forward-looking statements made in this presentation or otherwise except as required by securities or other applicable law. Regulation G: Adjusted and Pro Forma Results The information presented herein regarding certain unaudited adjusted and pro forma results does not conform to generally accepted accounting principles in the United States (U.S. GAAP) and should not be construed as an alternative to the reported results determined in accordance with U.S. GAAP. Management has included this non-GAAP and pro forma information to assist in understanding the operating performance of the company and its reporting segments. The non-GAAP and pro forma information provided may not be consistent with the methodologies used by other companies. All non-GAAP information related to previous Ashland filings with the SEC has been reconciled with reported U.S. GAAP results. 3 Fiscal Fourth Quarter 2012 Highlights1 ·Reported EPS from continuing operations of $(3.47) -Adjusted EPS of $1.87 versus $1.01 in Q4 2011 ·Sales of $2.1 billion -3% growth when normalized for currency and divestitures ·Adjusted EBITDA of $349 million -32% increase from pro forma Q4 2011 ·Successfully completed debt refinancing and accounts receivable securitization program -Saves roughly $40 million of annualized interest expense ·Generated free cash flow of $154 million 1Ashland's fourth-quarter earnings release dated Oct. 30, 2012, available on Ashland's website at http://investor.ashland.com, reconciles adjusted amounts to amounts reported under GAAP. 4 Fiscal Fourth Quarter - Continuing Operations Key Items Affecting Income ·Intangible amortization expense in September 2012 quarter of $29 million -Excluding intangible amortization, adjusted EPS would have been 25 cents higher, or $2.12 5 Adjusted Pro Forma Results Summary1 1 Ashland's earnings releases dated Oct. 30 and July 26, 2012, available on Ashland's website at http://investor.ashland.com, reconcile adjusted amounts to amounts reported under GAAP. ·Prior year includes ISP on a full-quarter, pro forma basis ·Adjusting for currency, divestitures and joint ventures, sales grew 3% over the prior-year quarter 6 Normalized Volume Trends1 1 Excludes volumes associated with Casting Solutions and divested Pinova, Synlubes, and PVAc businesses for all periods. Includes volumes associated with ISP and Ara Quimica for all periods. 7 Q4 FY 2011 vs. Q4 FY 2012 Adjusted Pro Forma EBITDA Bridge 17 Q4 2011 Volume/Mix Q4 2012 Currency Translation Margin 82 SG&A Expenses Other 5 ($ millions) Preliminary ·Improved gross margin in all four commercial units ·Stronger dollar had a $16 million negative effect on EBITDA 8 Liquidity and Net Debt ($ in millions) Scheduled Debt Repayments by Fiscal Year 9 Ashland Specialty Ingredients Adjusted Pro Forma Results Summary1 ·Year-over-year volume declines driven by Energy and Coatings ·$6 million plant shutdown negatively affected quarter 1 Ashland's earnings releases dated Oct. 30 and July 26, 2012, available on Ashland's website at http://investor.ashland.com, reconcile adjusted amounts to amounts reported under GAAP. 10 Ashland Specialty Ingredients Adjusted Pro Forma EBITDA Bridge Q4 2011 Volume/ Mix Q4 2012 Currency Translation Margin SG&A Expenses Q4 FY 2011 versus Q4 FY 2012 22 38 ·Improved business mix, more than offset volume declines ·Pricing efforts continue to cover raw material cost increases ($ millions) Preliminary Other 5 11 ·Guar destocking has continued -Will likely remain soft until January ·Dynamics differ by end-product -Higher technology “derivatized guars” doing well -Large price/volume declines in more commoditized “straight guar” ·Price remains highly volatile in straight guar -Potential $15 to $25 million loss if current conditions persist Ashland Specialty Ingredients Guar 12 ·Expect strong performance in other parts of the business -Pharmaceutical, Personal Care and Coatings ·New products and technologies continue to gain share -New products represented 21% of sales for fiscal 2012 ·Significant capital investment expected over next several years -High overall returns on investment Ashland Specialty Ingredients Business Outlook 13 Ashland Water Technologies Adjusted Results Summary1 ·Normalized for currency and adjusted for divestitures, sales were down 4% from the year-ago quarter 1 Ashland's earnings releases dated Oct. 30 and July 26, 2012, available on Ashland's website at http://investor.ashland.com, reconcile adjusted amounts to amounts reported under GAAP. 14 Q4 2011 Volume/ Mix Q4 2012 Currency Translation Margin SG&A Expenses Q4 FY 2011 versus Q4 FY 2012 50 1 1 Other 33 ·Volumes down approximately 4%, excluding divestitures ·Currency translation had materially negative effect ($ millions) Preliminary Ashland Water Technologies Adjusted EBITDA Bridge 15 ·Business has underperformed versus our expectations -Sales and GP% have stabilized last three quarters ·Results should improve and we are focused on sales growth and improving market penetration ·John Panichella, as Group Operating Officer, will be responsible for Specialty Ingredients and Water Technologies -Search for Water Technologies President has begun Ashland Water Technologies Business Update 16 ·Improve execution and overall accountability ·Implement more disciplined approach to SG&A -Tightly control our costs -Improve sales efficiency ·Tighter control over pricing and contract management Ashland Water Technologies Strategic Actions 17 Ashland Performance Materials Adjusted Pro Forma Results Summary1 ·Excluding Casting Solutions and divested PVAc business, volumes up 4% versus Q4 2011 ·Sequential decline in GP% primarily due to butadiene 1 Ashland's earnings releases dated Oct. 30 and July 26, 2012, available on Ashland's website at http://investor.ashland.com, reconcile adjusted amounts to amounts reported under GAAP. 18 Ashland Performance Materials Adjusted Pro Forma EBITDA Bridge Q4 2011 Volume/ Mix Q42012 Currency Translation Margin SG&A Expenses Q4 FY 2011 versus Q4 FY 2012 0 9 Other 31 ·Negative mix offset normalized volume gains ·Increased margins in Adhesives and Composites ·Effects of ASK Chemicals joint venture and divested PVAc business captured in Other 31 ($ millions) Preliminary 0 19 Ashland Consumer Markets Adjusted Results Summary1 ·Stable volumes sequentially despite normal seasonal downturn ·Recent raw material cost declines have led to more normalized margins 1 Ashland's earnings releases dated Oct. 30 and July 26, 2012, available on Ashland's website at http://investor.ashland.com, reconcile adjusted amounts to amounts reported under GAAP. 20 Ashland Consumer Markets Adjusted EBITDA Bridge ·Stronger business mix offset small volume declines ·Margin expansion driven by lower raw material costs Q4 2011 Volume/ Mix Q4 2012 Currency Translation Margin SG&A Expenses Q4 FY 2011 versus Q4 FY 2012 Other ($ millions) Preliminary 34 2 7 83 39 2 21 Pension and OPEB ·Ashland recognizes actuarial gains and losses in the year they occur ·Asset returns exceeded expectations, but discount rates fell over 100 basis points -Led to $493 million corporate charge ·2013 expectations -Pension/OPEB income of $30 million versus expense of $7 million in 2012 -Pension cash funding of $110 million, $60 million below fiscal 2012 22 Fiscal Fourth Quarter 2012 Corporate Items ·Capital expenditures of $134 million ·Net interest expense of $54 million after adjusting for refinancing related costs -Unusually low interest income during the quarter ·Effective tax rate of 21% -Excludes key items -Brings fiscal 2012 to 26%, •2013 expectations of 26% - 28% ·Free cash flow1 generation of $154 million 1See Table 6 of the Q4 2012 earnings release for U.S. GAAP reconciliations. 23 Fiscal Fourth Quarter 2012 Performance Summary ·Solid performance versus the prior year but did have areas of softness sequentially ·As compared with pro forma September 2011 quarter -Normalized volumes down 1% -Sales of $2.1 billion -EBITDA of $349 million, up 32% ·EBITDA margin of approximately 17% ·Free cash flow generation of $154 million 24 Fiscal 2012 Accomplishments ·Adjusted EPS of $6.62 -70% increase from fiscal 2011 ·Grew pro forma EBITDA 17% versus fiscal 2011 -Good growth in Specialty Ingredients, Performance Materials and Consumer Markets ·Attained $75 million in savings through corporate cost reduction program ·Completed commercial integration of ISP ·Significantly improved capital structure 25 Near-Term Outlook ·Demand trends generally holding -Guar trends still developing ·Regional performance still mixed -Continued growth in North America -Europe and Asia remain soft 26 Fiscal 2013 Objectives ·Expand sales and contain costs -Improve performance in Water Technologies -Focus growth capital in Specialty Ingredients -Achieve sales gains in Consumer Markets and Performance Materials ·Complete remaining $15 million in ISP cost synergies ·Achieve significant increases in free cash flow 27 Appendix A: Business Profiles 12 Months Ended Sept. 30, 2012 29 Corporate Profile By commercial unit By geography 1For 12 months ended Sept. 30, 2012 2Ashland includes only U.S. and Canada in its North America designation North America2 53% Asia Pacific 13% Latin America/ Other - 7% Europe 27% Ashland Specialty Ingredients 35% Ashland Water Technologies 21% Ashland Performance Materials 19% Ashland Consumer Markets 25% Sales1 - $8.2 Billion 30 Corporate Profile 1For fiscal year ended Sept. 30, 2012. See Appendix B for reconciliation to amounts reported under GAAP. NYSE Ticker Symbol: ASH Total Employees: ~15,000 Outside North America: ~40% Number of Countries in Which Ashland Has Sales: More than 100 Ashland Specialty Ingredients 57% Ashland Water Technologies 11% Ashland Performance Materials - 12% Ashland Consumer Markets 20% Adjusted EBITDA1 - $1.4 Billion 31 Ashland Specialty Ingredients A global leader in water-soluble and film-forming polymers 1See Appendix B for reconciliation to amounts reported under GAAP. Fiscal Year Ended Sept. 30, 2012 Sales: $2.9 billion Adjusted EBITDA: $763 million1 Adjusted EBITDA Margin: 26.5%1 Sales by Product Cellulosics 31% PVP 15% Solvents/ Intermediates 18% Pharma/ Nutrition 18% Personal Care 21% Specialty Performance 25% North America 37% Asia Pacific 17% Europe 37% Coatings 13% Industrial 23% Guar - 12% Other 10% Sales by Geography Sales by Market 32 Ashland Water Technologies Providing specialty chemicals and services to water-intensive industries Sales by Geography Fiscal Year Ended Sept. 30, 2012 Sales: $1.7 billion Adjusted EBITDA: $149 million1 Adjusted EBITDA Margin: 8.6%1 Sales by Product Process 27% Utility 29% Functional 44% Municipal - 9% Paper 58% Industrial2 33% Sales by Market North America 45% Europe 34% Latin America/ Other - 9% 1 See Appendix B for reconciliation to amounts reported under GAAP. 2 Includes Pulp markets. 33 Ashland Performance Materials Global leader in composite resins, specialty adhesives and elastomers Sales by Geography2 Fiscal Year Ended Sept. 30, 2012 Sales: $1.6 billion Adjusted EBITDA1: $159 million Adjusted EBITDA Margin1: 10.2% Sales by Product2 Composites 54% Adhesives 21% Elastomers 25% Construction: Residential 14% Marine 9% Pkg. & Converting 15% Construction: Industrial 28% Sales by Market2 North America 70% Asia Pacific - 8% Europe 18% Latin America/ Other 4% Transportation 28% 1 See Appendix B for reconciliation to amounts reported under GAAP. 2 Excludes sales from Casting Solutions. 34 Ashland Consumer Markets: A leading worldwide marketer of premium-branded automotive lubricants and chemicals International Sales by Region2 Fiscal Year Ended Sept. 30, 2012 Sales: $2.0 billion EBITDA: $272 million1 EBITDA Margin: 13.4%1 Sales by Product Lubricants 85% Chemicals - 8% Do-It- Yourself 32% DIFM: Valvoline Instant Oil Change 15% DIFM: Installer Channel 21% Valvoline International 32% Sales by Market Asia Pacific ex Australia 32% Europe 27% Latin America/ Other - 16% Antifreeze 5% Filters 2% Australia 25% 1 See Appendix B for reconciliation to amounts reported under GAAP. 2 Includes nonconsolidated joint ventures. Appendix B: Reclassifications and Regulation G Reconciliations 36 Ashland Inc. and Consolidated Subsidiaries Reconciliation of Non-GAAP Data for Fiscal Year Ended Sept. 30, 2012 ($ millions, except percentages) 1Calculation of adjusted EBITDA for each quarter has been reconciled within each quarterly earnings release filed with the SEC and posted on Ashland's website. Total Adjusted EBITDA may not sum to actual results due to quarterly rounding conventions. 37
